Case 1:12-cr-10266-NMG Document i97 Filed 02/12/19 Page 1of11

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

DARRELL GRAHAM,
Petitioner,

No. 12-cr-10266-NMG

Vv.

UNITED STATES OF AMERICA

Respondent.

 

 

REPORT AND RECOMMENDATION ON PETITIONER'S
MOTION FOR HABEAS CORPUS UNDER 28 U.S.C. § 2255

CABELL, U.S.M.d.

I. INTRODUCTION

Darrell Graham (“Graham”) pled guilty to an indictment
charging him with sex trafficking in violation of 18 U.S.C. §
2421. He contends that his lawyer provided ineffective assistance
and seeks to vacate his conviction through a petition for a writ
of habeas corpus under 28 U.S.C. § 2255, (Dkt. No. 172). The
matter has been referred to this court for a Report and
Recommendation. For the reasons explained below, I find no merit
to Graham’s claim and recommend that the petition be denied.

Gift, crridedtion f pellimnas 2 obyeclion Ahorete

( Dock Ne. 205), one Recor mandatary a4
e end a dephe . =
Gu copled Acta, USD V4
